DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 37 contains the wrong status identifier. Claim 27 is indicated as “(Original)” but should be “(Withdrawn)”.  Appropriate correction is required and is respectfully requested.


Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 11/3/2022. In particular, claim 1 has been amended to recite that composition includes a polymer. New claim 36 is added.
It is noted that the newly introduced limitations were not present at the time of the preceding action. Additionally, no new grounds of rejection have been introduced. For this reason, it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plunguian et al. (US 3,989,534).
Plunguian et al. teach a cellular product used for insulation (abstract). Example 25 of Table 1 is formed from a composition comprising a magnesia cement containing MgO (magnesium oxide) and MgCl2 · 6H2O (hydrated magnesium chloride); water; a surfactant; and guar gum, which is a thickening agent. The surfactant may be a combination of an anionic and a nonionic surfactant. The surfactant is a bubble forming or foaming agent. (see column 2, lines 36-38). Examples of surfactant include Tergitol NPX, which is nonyl phenol poly(ethylene oxy)ethanol, and Tergitol TMN, which is trimethyl nonyl poly(ethylene oxy) ethanol. It is noted that both trimethyl nonyl poly(ethylene oxy) ethanol and nonyl phenyl poly(ethylene oxy)ethanol are polymers having ethylene oxide repeat units. This meets the limitation in claim 1 of ‘polymer’. Both of these are amphiphilic (in that they contain both hydrophilic and hydrophobic groups), long chain (nonyl) organic compounds. See column 2, lines 43-46. The surfactant comprises a combination of components, one being a long chain amphiphilic organic compound which meets “foam stabilizer” of claims 1 and 9, and the second of which is a foaming agent, given that the surfactant is a bubble forming or foaming agent. Plunguian teaches that fly ash may be added to the compositions of the invention. This meets instant claim 4. 
Regarding instant claim 2, embodiments of Plunguian et al. comprise identical components as recited in instant claims 1, 4, and 8-9. These embodiments are used to produce products for insulation (abstract) and appear to be identical to the insulation materials and composition of the instantly claimed invention. These embodiments, which are identical to the instantly claimed insulation material and composition of the instantly claimed invention, will necessarily have the same properties of the insulation material of the instantly claimed invention, including the R-values recited in instant claim 2. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being anticipated by Plunguian et al. (US 3,989,534) and further in view of Devenney et al. (US 2013/0256939). 
Plunguian et al. teach the composition as discussed above, the rejection of which is incorporated herein by reference. Plunguian et al. do not expressly teach that the compositions comprise PVC fibers. 
However, Devenney et al. teach compositions used for insulation (¶9), the compositions comprising foaming agents (¶195), magnesium chloride (¶181), magnesium oxide (¶231), rheology modifiers including starch and natural gums, which necessarily acts as thickener (¶200), and comprising fibers made from, for example, PVC. See ¶202.
Both Plunguian et al. and Devenney et al. relate to the field of compositions used for insulation (see abstract of Plunguian et al. and ¶9, 228 of Devenney et al.), wallboard (see column 1, line 35 of Plunguian et al. and ¶9 of Devenney et al.), and cement panels (see column 1, lines 34-34 of Plunguian et al. and ¶9 and ¶228 of Devenney et al.). It would have been obvious to one of ordinary skill in the art to use PVC fiber as disclosed in Devenney in the invention of Plunguian et al. in order to provide extra reinforcement to the products of Plunguian et al., when fiber-reinforced product is desired. See ¶202 of Devenney et al. 

Allowable Subject Matter
Claim 36 is allowed.
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 36 recite the foaming agent is an alkyl ammonium chloride. This limitation is not present in the prior art.
Regarding claim 12, Plunguian et al. provides three examples having MgO, MgCl2, and water, examples 3, 25, and 40. The tables present the weight amounts of Mg, MgCl2 and water, and after converting to molar amounts and taking the hydrate into consideration, the ratios of MgO : MgCl2 : H2O for example 3 is 3:1:14.5, for example 25 is 3:1:107 and for example 40 is 3.5:1:68. The amount of MgO (3, 3.5) in the examples of Plunguian et al. falls outside the scope of the claimed range (5-12) when the amount of MgCl2 is normalized to 1.

Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive.
Applicant argues that Plunguian is silent with respect to including polymer in the formulations. This is not persuasive as several components taught by Plunguian are polymers, for example, Tergitol NPX, which is nonyl phenol poly(ethylene oxy)ethanol, and Tergitol TMN, which is trimethyl nonyl poly(ethylene oxy) ethanol. It is noted that both trimethyl nonyl poly(ethylene oxy) ethanol and nonyl phenyl poly(ethylene oxy)ethanol are polymers having ethylene oxide repeat units. Additionally see the rejection above in view of Devenney et al. 
Applicant argues that Zhang is silent with respect to including polymer in the formulations. No rejections are presented over Zhang at this time. However, Zhang remains relevant prior art as the compositions of Zhang et al. comprise magnesium oxide; magnesium sulfate or magnesium chloride; water when water-quenched slag is utilized; fly ash (which is a stabilizer and which is at once envisaged given the teachings at ¶5); and starch, which is necessarily a thickening agent and a polymer.
For the reasons provided above, Applicant’s arguments regarding the rejection of claims 1-2, 4, and 8-9 as anticipated by Plunguian et al. are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766